Citation Nr: 9934857	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
traumatic hemispheric deficit with mild organic brain 
syndrome, intellectual impairment, anxiety attacks with 
history of vertigo and diplopia, currently rated as 50 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
degenerative joint disease lumbar spine with narrowing of the 
L4-5 disc space, currently rated as 40 percent disabling.

3.  Entitlement to an increased disability evaluation for 
traumatic paralysis of the left upper extremity (major), 
currently rated as 20 percent disabling.
 
4.  Entitlement to an increased disability evaluation for 
traumatic paralysis of the left lower extremity, currently 
rated as 20 percent disabling.
 
5.  Entitlement to an increased (compensable) evaluation for 
traumatic residuals with slurring of speech.

6.  Entitlement to an increased disability evaluation for 
status post laceration right ankle and extensor hallucis 
longus and anterior tibialis, currently rated as 10 percent 
disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran retired from active military service in October 
1984 with approximately 20 years of active service.
 
This matter came before the Board of Veterans' Appeals on an 
appeal from a September 1992 rating decision by the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO), which denied the benefits sought on 
appeal.  The RO also denied claims of entitlement to 
increased (compensable) ratings for a laceration scar of the 
scalp and a scar of the right wrist, residual of a shrapnel 
wound, and a claim of entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability due to service-connected disability (TDIU).  
A notice of disagreement was received in December 1992, and a 
statement of the case was issued in February 1993.  A 
substantive appeal was received in March 1993.  The veteran 
testified at a personal hearing at the RO in May 1993.  
During the course of that hearing, the veteran's appeal on 
the issues of increased (compensable) ratings for a 
laceration scar of the scalp and a scar of the right wrist, 
residual of a shrapnel wound were withdrawn.  The case was 
remanded by the Board in October 1996 for additional 
development. 

By rating decision dated in December 1993, the RO increased 
the disability evaluation for the veteran's service-connected 
degenerative joint disease lumbar spine with narrowing of the 
L4-5 disc space from 10 percent to 40 percent, effective from 
September 8, 1991.  By rating decision in June 1998, the RO 
increased the veteran's disability evaluation for his 
traumatic hemispheric deficit with mild organic brain 
syndrome, intellectual impairment, anxiety attacks with 
history of vertigo and diplopia, from 10 percent to 50 
percent, effective from April 16, 1998.  However, as these 
decision did not constitute a full grant of the benefit 
sought as to each issue, the increased rating for lumbar 
spine disability and for traumatic hemispheric deficit issues 
remain in appellate status.  However, the RO's grant (also in 
the June 1998 rating decision) of entitlement to a total 
rating based on individual unemployability due to service-
connected disability, effective from September 8, 1991, did 
constitute a full grant of that benefit for the entire period 
covered by the appeal.  Accordingly, the unemployability 
issue is no longer in appellate status.  

In a memorandum dated June 1, 1999, the veteran's 
representative reported that the veteran had requested that 
his appeal be withdrawn.  The representative instructed the 
veteran do submit a written communication indicating his 
wishes in this regard, but no such communication has been 
received from the veteran.  Accordingly, an effective 
withdrawal of the issues on appeal has not been made, and the 
Board therefore proceeds with appellate review.  See 38 
C.F.R. § 20.204(c) (1999). 



FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
service-connected traumatic hemispheric deficit with mild 
organic brain syndrome, intellectual impairment, anxiety 
attacks with history of vertigo and diplopia, has resulted in 
total social and industrial adaptability since September 8, 
1991. 

2.  The veteran's degenerative joint disease lumbar spine 
with narrowing of the L4-5 disc space, is productive of a 
limitation of motion in the lumbar spine, and muscle spasms, 
without clear radiation of pain into the legs, or neuropathy.

3.  The veteran's traumatic paralysis of the left upper 
extremity (major) is productive of 4/5 muscle strength, and 
3+ deep tendon reflexes, in the left upper extremity, and is 
not productive of a moderate incomplete paralysis, or of 
complete paralysis.

4.  The veteran's traumatic paralysis of the left lower 
extremity is productive of 4+/5 muscle strength, and 3+ deep 
tendon reflexes, in the left lower extremity, and is not 
productive of moderately severe incomplete paralysis, or of 
complete paralysis. 

5.  The veteran's traumatic residuals with slurring of speech 
is productive of slurred speech attributed at least in part 
to poor dentition, a normal cranial nerves examination, and 
is not productive of incomplete moderate paralysis.  

6.  The veteran's status post laceration right ankle and 
extensor hallucis longus and anterior tibialis, is productive 
of a limitation of motion (i.e., less than full extension) in 
the right foot, and weak great toe extensors, and is not 
productive of a moderately severe disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 100 percent schedular 
rating for service-connected traumatic hemispheric deficit 
with mild organic brain syndrome, intellectual impairment, 
anxiety attacks with history of vertigo and diplopia, from 
September 8, 1991, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9304 
(1996).

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent for service-connected for degenerative joint 
disease lumbar spine with narrowing of the L4-5 disc space, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (1999).

3.  The criteria for entitlement to a rating in excess of 20 
percent for service-connected traumatic paralysis of the left 
upper extremity (major) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8513 (1999).

4.  The criteria for entitlement to a rating in excess of 20 
percent for service-connected traumatic paralysis of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (1999).

5.  The schedular criteria for entitlement to a compensable 
rating for service-connected traumatic residuals with 
slurring of speech have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.31, 4.56, 4.124a, Diagnostic 
Code 8210 (1999). 

6.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for service-connected status post 
laceration right ankle and extensor hallucis longus and 
anterior tibialis, (Muscle Group XII), have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.56, 4.73, Diagnostic Code 5312 (1996 & 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
increased rating claims are well-grounded.  38 U.S.C.A. § 
5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disabilities in reaching its decisions, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The veteran's service medical records show that in August 
1975, he was treated for injuries that included a cerebral 
contusion after he was involved in a traffic accident.  He 
was place on a Retired Temporary Disability List for 
approximately five years, during which time he was in 
physical therapy.  He returned to limited duty.  A medical 
board report, dated in July 1984, contains diagnoses that 
included post-traumatic mild left hemiparesis, post-traumatic 
mild organic brain syndrome, and anxiety attacks.

The veteran asserts that the service-connected disabilities 
at issue result in impairment which is not adequately 
reflected by the currently assigned disability evaluations. 

I.  Traumatic Hemispheric Deficit/Mild Organic Brain Syndrome

The veteran's traumatic hemispheric deficit with mild organic 
brain syndrome, intellectual impairment, anxiety attacks with 
history of vertigo and diplopia, is rated as 50 percent 
disabling (from April 16, 1998) under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8045-9304.  Prior to April 16, 1998, a 
10 percent rating was in effect.  The veteran's appeal 
encompasses both time periods and thus the Board must 
consider whether a rating in excess of 50 percent is 
warranted from April 16, 1998; and whether a rating in excess 
of 10 percent was warranted prior to that time.  The Board 
notes that the claim for an increased rating appears to have 
been received in September 1991.  

During the course of the appeal, the rating criteria for 
Diagnostic Code 9304 were changed.  Specifically, on October 
8, 1996, the VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  61 Fed. Reg. 
52695 (Oct. 8, 1996).  Under the circumstances, the veteran's 
increased rating claim is to be reviewed under the criteria 
most favorable to his claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  However, it should be stressed that a later, 
liberalizing law cannot be applied to a claim prior to the 
effective date of the liberalizing law.  In other words, the 
new criteria cannot be applied prior to November 7, 1996.  
Rhodan v. West, 12 Vet. App. 55 (1998).

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9304, under the 
criteria in effect prior to November 7, 1996, a 100 percent 
evaluation is warranted for impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  A 70 percent rating is warranted for symptom 
combinations productive of severe impairment of social and 
industrial adaptability; a 50 percent rating is warranted for 
symptom combinations productive of considerable impairment of 
social and industrial adaptability; a 30 percent rating is 
warranted for symptom combinations productive of definite 
impairment of social and industrial adaptability; and, a 10 
percent rating is warranted for symptom combinations 
productive of mild impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132 (1996). 

Effective November 7, 1996, evaluations under DC 9304 are 
rated under a general rating formula for mental disorders.  A 
10 percent rating is warranted where the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

Social security records show that the veteran has not worked 
since at least November 1991, that he was hospitalized for 
psychiatric care in April 1991, that he was determined to 
have "a severe psychiatric impairment."  Although not 
controlling for VA benefit purposes, the Board notes that the 
Social Security Administration determined in January 1993 
that the veteran was disabled as of November 1991 with a 
primary diagnosis of organic mental disorder.  The Board also 
notes that the RO has found the veteran to be unemployable 
due to his service-connected disabilities effective from 
September 8, 1991.  However, the issue before the Board is 
entitlement to higher schedular ratings, and the diagnostic 
criteria cited above must be considered. 

On VA examination in May 1992, mental status examination 
showed his orientation to be within normal limits, although 
he had poor concentration and calculation.  Short term memory 
was 3/3.  It was noted that the veteran had an anxiety 
disorder.  

At a May 1993 personal hearing that he suffers from poor 
concentration and memory, anxiety, difficulty with anger 
attacks, and blurred vision.

 On VA examination for mental disorders in June 1993, the 
veteran stated that he had a high level of anxiety.  Mental 
status examination revealed no evidence of a thought 
disorder.  The veteran denied any perceptual disorder or 
depression.  He was reported to be oriented with good recent 
and remote memory.  He performed well on tests of 
concentration and abstract thinking.  On examination in May 
1993 for injuries of the brain, the veteran was described as 
alert, cooperative and a good historian.  He was oriented to 
the date and place.  His spontaneous speech was fluent.  No 
psychiatric manifestations were apparent at the time of 
examination, although the examiner noted a prior evaluation 
of an anxiety disorder.  A neuropsychological evaluation in 
October 1995 included testing and resulted in an impression 
of marked impairment in visuospatial performances and 
visuomotor integration with difficulty in the ability to 
attend and concentrate and difficulty with organizing and 
maintaining a task.  

On April 16, 1998, the veteran underwent another VA 
examination pursuant to the Board's October 1996 remand.  He 
was reported to be well-groomed.  Speech was a little 
difficult to understand and the examiner commented that this 
maybe also due to missing teeth.  Examination revealed 
appropriate affect with no thought disorder.  He denied 
hallucinations, delusions, suicidal or homicidal ideas.  He 
was alert and oriented.  He reportedly had good short and 
long-term memory except for events related to the motor 
vehicle accident.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 60 and commented that the 
veteran met the criteria for panic disorder and that he 
suffered mild impairment in the ability to sustain employment 
and moderate social impairment.  VA examination in May 198 
revealed difficulty paying attention and thinking.  Testing 
showed a 22-point split was noted between his verbal and 
performance IQ (intelligence quotient) which was said to be 
consistent with right hemisphere damage.  The veteran was 
also noted to have considerable difficulty with visual 
spatial tasks and some problems with attention.  Of 
particular note, the examiner stated that the veteran had 
left hemiparesis and complaints of cognitive difficulties 
which were documented in an earlier neuropsychological 
testing report, and stated that, "I am sure the combination 
of these deficits makes it impossible for him to maintain 
gainful employment."  

The Board notes that the May 1998 examiner's conclusion is 
supported by an April 1998 VA social and industrial survey 
report, which indicates that the veteran cannot work 
secondary to physical impairments which appear to include his 
impaired motor functions. 

After reviewing the totality of the evidence, the Board 
concludes that there is a state of equipoise on the question 
of whether the veteran suffers from total social and 
industrial inadaptability due to this disability under the 
old criteria set forth in DC 9304 (1996).  While many of the 
medical records show the veteran to be oriented with good 
memory, it is clear from special testing that he has suffered 
from significant impairment of intellectual functioning.  The 
RO has already determined that impairment of cognitive 
functioning has resulted in unemployability effective from 
September 8, 1991.  Further, the Social Security 
Administration has also found the veteran to be disabled from 
1991 due to organic brain syndrome.  Resolving all reasonable 
doubt in the veteran's favor, the Board finds that 
entitlement to a 100 percent schedular rating is warranted 
effective from September 8, 1991.  38 U.S.C.A. § 5107(b). 

II.  Lumbar Spine

A review of the veteran's written statements, and the 
transcript from his hearing, held in May 1993, shows that he 
argues that he has muscle spasms, fatigue and pain which are 
debilitating, and which prevent him from performing such 
activities as lifting heavy objects, or walking very far.

The veteran's degenerative joint disease lumbar spine with 
narrowing of the L4-5 disc space, is currently rated 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5003-5292.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Under DC 5292, a 
40 percent disability rating is warranted for a severe 
limitation of motion of the lumbar spine, and this is the 
maximum rating provided for.  Therefore, the veteran is 
currently receiving the maximum rating allowed under DC 5292.

The Board has considered the possibility of a rating in 
excess of 60 percent under other potentially applicable 
diagnostic codes.  Under DC 5293, a 60 percent disability 
evaluation is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

The Board notes that the veteran's April 1998 VA examination 
showed muscle spasms of the back as contemplated under the 
criteria for a 60 percent evaluation under DC 5293.  However, 
that examination did not show persistent symptoms compatible 
with sciatic neuropathy or other neurological findings 
appropriate to the site of the diseased disc.  The examiner 
specifically commented that there was no clear radicular 
radiation of pain into the legs or neuropathy.  Moreover, 
motor strength was found to be 4+/5 in the left lower 
extremity, and the right lower extremity had normal strength.  
There was no evidence of muscle atrophy, and the examiner 
stated that it was not clear that the veteran's condition was 
worse than as reflected in a March 1996 VA examination 
report.  The March 1996 VA examination report noted that 
there was no atrophy or sensory loss, that the back was well-
developed, and that reflexes were essentially equal.  In 
light of the most recent findings, the Board must conclude 
that the preponderance of the evidence is against a 60 
percent evaluation under DC 5293 at this time.  

The Board recognizes the findings on VA examination in March 
1996 which admittedly showed neurological involvement of the 
left lower extremity in the form of left-side weakness.  
However, the examiner indicated that this weakness was 
probably secondary to the veteran's traumatic brain injury, 
and the Board notes that this disability has been service 
connected and is rated separately under another diagnostic 
code.  In such cases, assigning ratings for the same symptoms 
is duplicative and constitutes pyramiding.  See 38 C.F.R. § 
4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Therefore,  this examination does not, in the Board's view, 
show pronounced disability sufficient to warrant a 60 percent 
rating under DC 5293.  

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97 (Dec. 12, 1997).  
However, while VA examination reports show a limitation of 
motion in the lumbar spine, as well as pain on motion, the 
examination reports do not otherwise show functional loss due 
to pain to warrant a rating in excess of 40 percent at this 
time.  In particular, the Board notes the most recent 
findings with regard to motor strength, and the lack of 
muscle atrophy.  In light of all of the foregoing, the Board 
concludes that there is no medical or factual basis upon 
which to conclude that there is functional loss due to pain 
to warrant a rating in excess of 40 percent at this time.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown , supra.  Therefore, 
the Board concludes that an evaluation in excess of 40 
percent is not warranted for the veteran's degenerative joint 
disease lumbar spine with narrowing of the L4-5 disc space.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R.       §§ 4.7, 4.40, 
4.71a, DC 5293.

As for other Diagnostic Codes, in order to warrant an 
evaluation in excess of 40 percent under Diagnostic Codes 
5286 or 5289, the veteran would have to demonstrate that his 
spine was ankylosed (complete bony fixation) at an 
unfavorable angle.  However, there is no evidence of 
ankylosis of the lumbar spine. 

III.  Left Upper and Lower Extremities/Traumatic Residuals 
with Slurred Speech

A review of the veteran's written statements, his examination 
reports, and the transcript from his hearing, held in May 
1993, shows that he argues that he his traumatic paralysis of 
the left upper extremity (major), his traumatic paralysis of 
the left lower extremity, and his traumatic residuals with 
slurring of speech are more severely disabling than his 
evaluation reflects.  In particular, he asserts that he has 
fatigue and weakness of his left upper and lower extremities, 
to include decreased sensation, and difficulty walking and 
using his left hand.  He further alleges that he has slurred 
speech.

The veteran's traumatic paralysis of the left upper extremity 
(major), traumatic paralysis of the left lower extremity, and 
his traumatic residuals with slurring of speech are currently 
evaluated under hyphenated codes that include 38 C.F.R. 
§ 4.124a, DC 8045.  Under the provisions of 38 C.F.R.§ 
4.124a, DC 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  

In its pertinent part, 38 C.F.R. § 4.120 provides that 
disability in the field of neurological disorders is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function and that, in rating 
peripheral nerve injuries and their residuals, attention is 
to be given to the site and the character of the injury, the 
relative impairment in motor function, trophic changes and 
sensory disturbances.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (1998).  
It is noted that the veteran is left-handed; thus, his left 
arm is his major upper extremity.

A.  Left Upper Extremity

The veteran's traumatic paralysis of the left upper extremity 
(major), is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.124a, DC 8513.  Under DC 8513, a 20 percent 
evaluation is warranted for mild incomplete paralysis of all 
radicular nerves of the major upper extremity.  A 40 percent 
rating requires moderate incomplete paralysis.  38 C.F.R. § 
4.124a, DC 8513.

After a review of the evidence, the Board finds that the 
veteran's condition does not manifest moderate incomplete 
paralysis such that a higher evaluation is warranted under DC 
8513.  In particular, the most recent VA neuropsychiatric 
examination report, dated in May 1998, shows that sensation 
was slightly decreased subjectively to touch and vibration on 
the left although stereognosis in the left hand was normal. 
Deep tendon reflexes were 3+ in the left upper extremity.  
Muscle strength was 4/5 on the left with some slight 
pronation of the left forearm on holding the hands outward 
with the eyes closed.  Finger-to-nose testing revealed mild 
ataxia on the left upper extremity.  The impression noted 
left hemiparesis.  The Board notes that its conclusion is 
consistent with the evidence dated prior to the most recent 
VA examination report.  Specifically, an April 1998 VA spine 
examination report is remarkable for notations that the 
veteran reported good strength bilaterally in his upper 
extremities, and that he was able to button and unbutton his 
clothes without pain or difficulty, and that he could tie his 
shoes without difficulty.  On examination, no weakness was 
detected in the left upper extremity, although there was an 
occasional tremor of the left hand.  Elbow reflexes were 3+ 
bilaterally.  A May 1992 VA examination report shows that the 
veteran was found to have "very mild left hemiparesis," 
that motor strength on the left was at least 4+/5, and that 
deep tendon reflexes were 2+ throughout with no sensory 
deficits.  Accordingly, the Board finds that overall, the 
evidence does not show that the veteran's traumatic paralysis 
of the left upper extremity is manifested by symptomatology 
that approximates, or more nearly approximates, the criteria 
for an evaluation in excess of 20 percent under DC 8513.

The Board also concludes that the evidence does not 
demonstrate that the veteran's condition manifests moderate, 
moderately severe, or severe incomplete paralysis, or 
complete paralysis, such that a higher evaluation is 
warranted under DC's 8510 through 8512, and DC's 8514 through 
8519.  Specifically, given the aforementioned medical 
evidence, the Board finds that it is not shown that the 
veteran's traumatic paralysis of the left upper extremity is 
manifested by moderate, moderately severe, or severe 
incomplete paralysis, or complete paralysis of the radicular 
groups or nerves affecting the left upper extremity, as 
contemplated by these diagnostic codes.  Accordingly, an 
evaluation in excess of 20 percent is not warranted for the 
veteran's traumatic paralysis of the left upper extremity 
under DC's 8510 through 8512, and DC's 8514 through 8519.

B.  Left Lower Extremity

The veteran's traumatic paralysis of the left lower extremity 
is evaluated under 38 C.F.R. § 4.124a, DC 8520 (Sciatic 
nerve).  Under this code, incomplete paralysis with moderate, 
or moderately severe, symptomatology warrants a 20 percent 
and a 40 percent evaluation, respectively. 

In this case, a May 1998 VA neuropsychiatric examination 
report shows that the veteran was noted to have a slowed 
gait, "with a hint of left-sided weakness, but a tendency to 
flex both knees."  Deep tendon reflexes in the left lower 
extremity were 3+.  Sensation was slightly decreased 
subjectively to touch and vibration on the left.  
A VA orthopedic examination report, dated in April 1998, 
shows that the veteran had negative straight leg tests, 
bilaterally, with motor strength in the left lower extremity 
of 4+/5.  The veteran had a significant antalgic gait and 
used a cane secondary to some left-sided weakness.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 8520.  The aforementioned VA examination 
reports do not show that the veteran has moderately severe 
paralysis of his sciatic nerve.  In reaching this decision, 
the Board has considered the other evidence of record, to 
include a VA examination report, dated in March 1996, which 
shows that the veteran's left leg had pain on motion, and 
that he was not able to walk on his heels and toes and 
required a cane to ambulate.  However, that report also shows 
that there was no atrophy, and that ankle jerks were 2+ at 
the knee bilaterally, and 1+ at the left ankle.  There was no 
sensory or vibratory sense loss.  The Board further points 
out that its decision is consistent with VA examination 
reports, dated in September 1993 and July 1993, which contain 
notations of "mild" left-sided weakness, deep tendon 
reflexes of 3+ for the left lower extremity, and show that 
the veteran used a cane.  In any event, the Board finds that 
the most recent evidence, as contained in the 1998 VA 
examination reports, is more probative of the veteran's 
condition.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, in view of the foregoing, the Board finds 
that a rating in excess of 20 percent for the veteran's 
traumatic paralysis of the left lower extremity is not 
warranted.

The Board also concludes that the evidence does not 
demonstrate that the veteran's condition manifests severe 
incomplete paralysis, or complete paralysis, such that a 
higher evaluation is warranted under DC's 8521 through 8530.  
Specifically, given the aforementioned medical evidence, the 
Board finds that it is not shown that the veteran's traumatic 
paralysis of the left upper extremity is manifested by 
moderate, or severe incomplete paralysis, or complete 
paralysis, of the nerves affecting the left lower extremity, 
as contemplated by these diagnostic codes.  Accordingly, an 
evaluation in excess of 20 percent is not warranted for the 
veteran's traumatic paralysis of the left lower extremity 
under DC's 8521 through 8530.

C.  Traumatic Residuals with Slurring of Speech
 
The veteran has been granted service connection for traumatic 
residuals with slurring of speech, currently rated as 0 
percent disabling (noncompensable) under 38 C.F.R. § 4.124a, 
DC's 8045-8210.

Under DC 8210, incomplete moderate paralysis of the tenth 
(pneumogastric, vagus) cranial nerve warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.124, DC 8210.  A note shows 
that the ratings are dependent upon the extent of sensory and 
motor loss to organs of voice, respiration, pharynx, stomach 
and heart.

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Review of a VA neurological examination report, dated in May 
1998, shows that the veteran's cranial nerve examination was 
unremarkable with the exception of poor dental care and some 
subjective hypesthesia to touch of the left face.  An April 
1998 VA psychiatric examination report is remarkable for a 
notation that "[the veteran's] speech is sometimes a little 
difficult to understand and maybe also due to missing his 
teeth."

An October 1995 VA neuropsychiatric examination report notes 
that the veteran's speech was dysarthric at times, "in part 
due to missing a majority of his teeth."

A July 1993 VA examination report shows that the veteran 
complained of slurred speech.  On examination, spontaneous 
speech was fluent.  The cranial nerve examination showed a 
slightly diminished left nasolabial fold, but when he smiled 
the face moved strongly bilaterally and the cranial nerves 
II-XII were otherwise unremarkable.  

A May 1992 VA examination report is remarkable for a notation 
of "very poor dentition," with evidence of multiple caries 
and ongoing gum disease. 

The Board finds that the preponderance of the evidence is 
against a compensable evaluation.  In this case, none of the 
clinical evidence indicates that the veteran's traumatic 
residuals with slurring of speech is manifested by incomplete 
moderate paralysis of the tenth cranial nerve.  Specifically, 
the veteran's cranial nerve examinations are essentially 
unremarkable, and the two most recent VA examiners both 
indicated that although there was some evidence of impaired 
speech, such impairment was attributed, at least in part, to 
poor dentition.  In this regard, the record clearly shows 
that the veteran has been noted to have poor dentition, to 
include missing teeth, for many years.  In any event, the 
impairment of speech, and of the tenth cranial nerve, is not 
shown to be moderately severe.  Accordingly, the Board finds 
that this disability is properly rated as 0 percent 
disabling.


D.  Conclusion

In reviewing the veteran's claims for his left upper and 
lower extremities, the Board has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45.  To the extent that these provisions 
are applicable to the Diagnostic Codes considered in this 
case, there is no objective evidence of additional functional 
loss due to pain, incoordination on use, weakness or fatigue 
beyond that already contemplated by the schedular diagnostic 
criteria.  As such, the Board is unable to find a basis for 
assigning a rating in excess of 20 percent for either the 
veteran's traumatic paralysis of the left upper extremity 
(major), or his traumatic paralysis of the left lower 
extremity, under these regulatory provisions.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Here, there is no limitation 
of motion of a joint demonstrated due to the disabilities in 
issue, and it appears that it is the neurological deficits 
themselves that are the most prominent features of these 
disabilities.  Therefore, they are best evaluated as 20 
percent disabling under Diagnostic Codes 8513 and 8520, 
respectively.

The Board has determined that the overall symptomatology and 
pathology of the veteran's traumatic paralysis of the left 
upper extremity (major), and his traumatic paralysis of the 
left lower extremity, are inconsistent with the presence of a 
rating in excess of 20 percent under 38 C.F.R. § 4.124a, DC's 
8045, 8513 and 8520, and that the overall symptomatology and 
pathology of the veteran's traumatic residuals with slurring 
of speech is inconsistent with the presence of a compensable 
rating under DC 8210.  To that extent, the written statements 
of the veteran as to an increased level of severity of the 
disabilities at issue is unsupported, and the Board concludes 
that there is no medical or factual basis upon which to 
conclude that an evaluation in excess of 20 percent is 
warranted for the veteran's traumatic paralysis of the left 
upper extremity (major), or his traumatic paralysis of the 
left lower extremity, or that a compensable rating is 
warranted for the veteran's traumatic residuals with slurring 
of speech.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
DC's 8045, 8210, 8513, 8520.


IV.  Right Ankle/Extensor Hallucis Longus/Anterior Tibialis

The veteran's status post laceration right ankle and extensor 
hallucis longus and anterior tibialis, is currently evaluated 
as 10 percent disabling, as a moderate injury to Muscle Group 
XII, under 38 C.F.R. § 4.73, DC 5312.  The Board initially 
notes that the veteran filed his claim in September 1991, and 
that certain provisions in the Schedule for Rating 
Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  The Board notes this change took effect subsequent to 
the receipt of the veteran's claim.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  Under the 
circumstances, the veteran's increased rating claim must also 
be reviewed in light of the regulatory changes dealing with 
the pertinent rating criteria as well as under the applicable 
regulations in effect when the veteran's claims were filed.  
See also Fischer v. West, 11 Vet. App. 121, 123 (1998) 
(applying Karnas to change in rating criteria for muscle 
injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:


(b)  Moderate disability of muscles.

     Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection. 

     History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

     Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  

     History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present. 

     Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria "), the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1998).  For purpose of the present 
case, the criteria of moderate and moderately 
severe are pertinent.  Under the new rating criteria:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.

     (ii)  History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection , 
or sloughing of soft parts, and intermuscular scarring. 

     (ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (1999).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312).  38 C.F.R. § 4.55(b) (1999).  

The muscles of Group XII involve dorsiflexion (1); extension 
of toes
 (2); stabilization of arch (3). Anterior muscles of the leg: 
(1) Tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; (4) peroneus tertius. 38 C.F.R. 
§ 4.73, DC 5313.

Under both the old and the new version of the particular 
diagnostic code involved, DC 5312, moderate disability of the 
muscles of Group XII warrants a 10 percent rating, and 
moderately severe disability warrants a 20 percent rating.  
DC 5312 (1996), DC 5312 (1999).

The veteran has complained of pain and weakness in his right 
ankle.  

Based on all the evidence of record, the Board finds that the 
present symptomatology more nearly approximates the criteria 
for a 10 percent rating for a moderate impairment of the 
muscles of Group XII, and that the veteran's service-
connected status post laceration right ankle and extensor 
hallucis longus and anterior tibialis, is most appropriately 
evaluated at 10 percent under DC 5312.  See 38 C.F.R. § 4.7.  
In this regard, a review of a VA examination report, dated in 
April 1998, shows that his right ankle had visible scarring.  
On examination, the right lower extremity had normal 
strength, with the exception that that the veteran's right 
great toe extensors were weak.  Flexion and extension were 
said to be normal, with a range of 90 degrees, and the right 
ankle had normal inversion and eversion.  The examiner noted 
that the veteran had weakness or deficiency in the extensoris 
halluces longus and interior tibialis tendons which prevented 
full extension of the right foot, but there was an otherwise 
normal range of motion of the ankle.  The examiner further 
stated that there was normal strength in the right lower 
extremity.  Although the veteran was noted to walk with a 
limp and to use a cane, the report indicates that this was 
secondary to his left-sided hemiparesis.  It should also be 
noted that there is no evidence that the scars are tender or 
adherent.  

The Board finds that the preponderance of the medical 
evidence is against the claim for a rating in excess of 10 
percent under DC 5312.  There is insufficient evidence of 
such moderately severe symptoms as entrance or exit scars 
indicating track of missile through one or more muscle 
groups, indications of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side, or tests of strength and endurance which demonstrate 
positive evidence of impairment when compared with the sound 
side.  See 38 C.F.R. § 4.56(d)(3)(iii). 

In reaching this decision, the Board has taken the veteran's 
pain symptoms and weakness into account to the extent they 
are supported by adequate pathology. 38 C.F.R. § 4.40; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  In 
this case, the objective evidence of pathology is 
insufficient to show that the functional loss due to the 
veteran's right ankle disability impairs him to such a degree 
that he has the equivalent of moderately severe disability as 
required for a rating in excess of 10 percent under DC 5312.  
Specifically, the evidence does not show sufficient 
functional loss or loss of coordination.  Therefore, the 
objective evidence of pathology, to include muscle atrophy 
and tissue loss, does not warrant an increase in the 10 
percent rating. 

Based on the foregoing, the Board finds that the 10 percent 
rating currently assigned most closely defines the veteran's 
disability resulting from his service-connected status post 
laceration right ankle and extensor hallucis longus and 
anterior tibialis, with Muscle Group XII involvement, under 
DC 5312.  To that extent, the written and oral testimony of 
the veteran as to an increased level of severity of the 
disability at issue is unsupported, and the Board concludes 
that there is no medical or factual basis upon which to 
conclude that an evaluation in excess of 10 percent is 
warranted under DC 5312.  See 38 C.F.R. §§ 4.41, 4.56(d)(3); 
Schafrath, 1 Vet. App. at 595-596; see generally DeLuca v. 
Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40, 4.45.

V.  Conclusion

In reaching these decisions, the Board considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is not 
such a state of equipoise of the positive evidence and the 
negative evidence to permit more favorable determinations 
than set forth above. 


ORDER

Entitlement to a 100 percent disability evaluation for 
traumatic hemispheric deficit with mild organic brain 
syndrome, intellectual impairment, anxiety attacks with 
history of vertigo and diplopia, effective September 8, 1991, 
is warranted.  To this extent, the appeal is granted. 

Entitlement to increased ratings for degenerative joint 
disease lumbar spine with narrowing of the L4-5 disc space, 
for traumatic paralysis of the left upper extremity (major), 
for traumatic paralysis of the left lower extremity, for 
traumatic residuals with slurring of speech, and for status 
post laceration right ankle and extensor hallucis longus and 
anterior tibialis, is not warranted.  To this extent, the 
appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

